John P. Cashion
Cashion Gilmore LLC
510 L Street, Suite 601
Anchorage, AK 99501
Telephone: (907) 222-7936
Email: john@cashiongilmore.com

CJA Counsel for Defendant


                    UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,
                                             3:19-cr-00112-TMB-DMS
                    Plaintiff,
       v.

 MARVIN NELSON,                             MOTION FOR BAIL REVIEW
                                                   HEARING
                    Defendant.




      COMES NOW Defendant Marvin Nelson, by and through counsel, and

hereby moves for the scheduling of a bail review hearing.

      The defense is seeking to advance a release proposal for Mr. Nelson.

The proposal calls for Mr. Nelson to reside at 7654 Betnu Circle, Apartment 2,

in Anchorage. The apartment has two bedrooms, and it is owned by Lisa

Straker, who also resides in the apartment. There are no other residents in

the apartment, and the proposal calls for home incarceration with location

monitoring, and passes limited to just court, attorney meetings, medical and

treatment.




 Case 3:19-cr-00112-TMB-DMS Document 305 Filed 08/13/21 Page 1 of 3
      United States Probation and Pretrial Services, as well as the U.S.

Attorney’s Office, were advised of the release proposal on August 5, 2021.

Probation Officer Barbee is investigating the proposal and has informed

defense counsel that Pretrial Services does not object to the filing of this

motion at this time.

      There are scheduling issues associated with the request. First, Mr.

Nelson is currently housed at Goose Creek Correctional Center (GCCC), and

is requesting Court permission to participate in the hearing via phone or video

conference from GCCC. Second, defense counsel will be outside of the

District of Alaska between the dates of August 23 and August 27, 2021.

      It is respectfully requested that the Court calendar a bail review hearing

to evaluate and consider Mr. Nelson’s release proposal.

      DATED this 13th day of August 2021, at Anchorage, Alaska.


                                         CASHION GILMORE LLC
                                         Attorneys for Defendant

                                         s/ John P. Cashion
                                         510 L Street, Suite 601
                                         Anchorage, AK 99501
                                         Phone: (907) 222-7936
                                         Fax: (907) 222-7938
                                         Email: john@cashiongilmore.com
                                         Alaska Bar No. 9806025




 Case 3:19-cr-00112-TMB-DMS Document 305 Filed 08/13/21 Page 2 of 3
Certificate of Service

I hereby certify that on August 13, 2021,
a copy of the foregoing document was
served electronically on:

AUSA Kelly Cavanaugh
AUSA James Klugman


s/ John P. Cashion




  Case 3:19-cr-00112-TMB-DMS Document 305 Filed 08/13/21 Page 3 of 3
